Citation Nr: 0722087	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  02-08 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for tinea pedis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to July 
1962.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 decision rendered by the 
Department of Veterans Affairs (VA), Detroit, Michigan 
Regional Office (RO) , which in part denied a claim of 
entitlement to an increased evaluation for tinea pedis, 
currently evaluated as 10 percent disabling.

The veteran presented testimony before the undersigned 
Veterans Law Judge at a Travel Board hearing in October 2002.  
A transcript of the hearing is of record.

In November 2003, the Board of Veterans' Appeals (Board) 
remanded this case for further development.  The Board 
thereafter denied the claim in a July 2004 decision.  The 
veteran appealed the Board's July 2004 decision to the United 
States Court of Appeals for Veteran's Claims (Court).  In 
March 2005, the parties issued a Joint Motion to Vacate and 
Remand the July 2004 decision, primarily to ensure compliance 
with the Board's November 2003 Remand.  

In March 2005, the Court entered an order to vacate and 
remand the Board's July 2004 decision, which denied a rating 
in excess of 10 percent for tinea pedis.  Thereafter, the 
case was remanded in an August 2005 Board remand decision for 
additional evidentiary development.  This development has 
been completed.


FINDINGS OF FACT

1.  Prior to August 30, 2002, tinea pedis disability was 
manifested by itching, without evidence of marked 
disfigurement or extensive lesions.

2.  Effective August 30, 2002, tinea pedis was manifested by 
itching, and involved at least 5 percent, but less than 20 
percent, of the entire body and exposed body surface; but did 
not require the use of systemic therapy or manifest with 
marked disfigurement or extensive lesions.  


CONCLUSION OF LAW

Prior to and effective August 30, 2002, the schedular 
criteria for a rating in excess of 10 percent for tinea pedis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002); 
38 C.F.R. §§ 4.118 7806, 7813 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in October 2002, September 2005, January 2006, and July 
2006.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in evidence in 
his possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, (1993).  

During the pendency of this appeal, the criteria for 
evaluating skin disorders were revised, effective August 30, 
2002.  As such, the version most favorable to the veteran 
will apply, absent congressional intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  

780
6
Dermatitis or eczema.
Ratin
g
 
With ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, 
or exceptionally repugnant
50
 
With exudation or itching constant, extensive 
lesions, or marked disfigurement
30
 
With exfoliation, exudation or itching, if 
involving an exposed surface or extensive area
10
 
With slight, if any, exfoliation, exudation or 
itching, if on
0
Diagnostic Code 7806, effective prior to August 30, 2002

780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no 
more than topical therapy required during the past 
12-month period 
0
 
Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant 
disability. 
 
Diagnostic Code 7806, effective August 30, 2002

781
3
Dermatophytosis (ringworm: of body, tinea corporis; of 
head, tinea capitis; of feet, tinea pedis; of beard 
area, tinea barbae; of nails, tinea unguium; of inguinal 
area (jock itch), tinea cruris): 
 
Rate as disfigurement of the head, face, or neck (DC 
7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (DC 7806), depending upon the predominant 
disability.
Diagnostic Code 7813, effective August 30, 2002

Factual Background and Analysis

The veteran contends he is entitled to an increased 
evaluation for tinea pedis, currently evaluated as 10 percent 
disabling.  His claim for a higher rating was received in 
October 2001.

The Board has reviewed all of the evidence regarding the 
veteran's tinea pedis, including recent outpatient treatment 
records and a VA examination conducted in July 2006, pursuant 
to the Board's November 2003 remand instructions to evaluate 
the veteran's tinea pedis during the summer months.  However, 
the Board finds that even with consideration of the old and 
the revised regulations, the criteria for a higher rating 
have not been met.  

Associated with the claims file are VA progress notes, dated 
from January 1996 to January 2001.  These records show that 
the veteran was treated for tinea pedis with complaints of 
chronic painful bullae on his feet, scaly feet and itching.  
In May 2000, VA treatment records show treatment for several 
fluid filled bullae on his feet.  In October 2000, it was 
remarked that there were crusted papules on the right foot, 
possibly healed blisters.  The assessment was tinea pedis, 
slightly improved with medication.  In January 2001, the 
examiner could find no tinea pedis between the toes or 
plantar surface of the right foot.  There were scales on the 
heel.  The assessment was resolved bullous tinea pedis.  

On VA examination, dated in February 2002, the veteran's 
heels were scaly, bilaterally, with nummular dermatitis over 
both legs.  His feet were positive for fungal hyphae.  The 
examination revealed persistence of tinea pedis.  The 
eruption was itchy and was unresponsive to recent attempts of 
treatment.  Review of the veteran's chart failed to reveal 
any attempt to use a systemic drug, other than Ketoconazole.  
The examiner reported that the veteran had multiple episodes 
of blistering fungal infections, dating from the 1980s 
through the 1990s.  The examiner opined that dermatophytosis 
is tinea pedis.  Photographs of the veteran's feet were 
obtained and associated with the claims file.  

VA treatment records, dated from January 2002 to August 2002, 
reflect the veteran's subjective complaints of blisters on 
his feet, as well as a clinical history of dysidrosis of the 
feet.  In July 2002, the veteran was seen at the dermatology 
clinic for a blister on the foot.  The area was scraped for a 
fungal culture.  In August 2002, the mycology final report 
was that no fungus was isolated after 4 weeks.  Later that 
month, he was seen for continuous outcropping of itchy 
blisters on the ankles and feet.  Medication was prescribed, 
and the veteran was to return in two weeks.

An October 2002 statement from a VA dermatologist indicated 
that the veteran had a long history of tinea pedis and 
vesicular/bullous disease of his feet.  The tinea pedis 
disability involved severe itching and the bullous lesions 
were severely painful and crippling at their worse stage.  
The bullae were tense, painful and ranged in size from 3 
centimeters to a few millimeters in diameter.  

The veteran testified before the undersigned Veterans Law 
Judge, at an October 2002 Travel Board hearing.  The veteran 
testified that he experienced constant itching, and painful 
boils and lesions.  The lesions were located at his ankle.  
The veteran noted that as he was retired, the lesions did not 
affect his employment; but rather his social functioning.  He 
testified that the blisters that he experienced were more 
severe during the summer months.  Thus, he was unable to 
enjoy his time at the pool because the blisters would open 
and prevent him from entering the pool.  

Additional treatment records dated from August 2002 to 
February 2003 show that the veteran continued to be seen for 
complaints of itchy blisters on his feet.  He was prescribed 
Lamisil for months, with no success in treating the blisters.  
He was also prescribed Temovate, qd (once daily).  A December 
2002 dermatology progress note revealed several round scaling 
plaques with hyperpigmentation.  The assessment was likely 
nummular eczema.  In February 2003, he presented with a patch 
of nummular eczema on the right lower extremity. 

The veteran underwent a VA dermatology examination in April 
2003, where he stated that he experienced the blisters and 
boils more so during the summer months.  These ruptures 
caused incapacitating pain in fissures along with blisters 
for four to five days each month.  On physical examination, 
the tops of his feet were hyperpigmented and slightly 
lichenified.  There were 2 areas of nummular plaques noted on 
the left leg, measuring 4 x 1.5 cm and 4 x 3 cm.  Also, the 
soles of his feet were scaly.  The fourth web space of the 
right foot in particular, showed friable scale.  Toenails on 
both feet were dystrophic.  The examiner noted that three 
percent of the total body surface area of the dorsal aspect 
of both of the veteran's feet was covered by a rash.  The 
examiner later noted that the percentage was actually 5 
percent.  Two percent of the total body surface area had leg 
nummular dermatitis on the legs.  Approximately 0.2% of the 
total body surface was comprised of the scaly rash on the 
lateral aspect of the index fingers of both hands.  

The examiner also noted that there was a noticeable 
eczematous rash, which was not overly repugnant.  There was 
no abnormal smell or fissures.  No bullae were present at the 
time of the examiner's opinion.  The examiner was unable to 
render an opinion regarding incapacitation because the 
examination took place in April and the veteran indicated the 
tinea pedis was more severely during the summer months.  The 
final diagnosis was tinea pedis of the feet with tinea 
unguium of the toenail, nummular dermatitis, by history and 
photographs.  

VA treatment records dated in May 2003 to November 2003 
showed that the veteran was seen for complaints of itching 
and blisters.  These records show a diagnosis of, and 
treatment for, nummular eczema and xerosis.  A June 2003 
record shows the veteran had painful pustular nodules on the 
feet.  These were incised and drained. 

VA outpatient treatment records dated from November 2003 to 
October 2006 reflect continued treatment for tinea pedis and 
bullous blisters.  It was explained in a March 2004 
dermatology note that the veteran's chronic tinea pedis 
becomes bullous if he doesn't use Lamasil cream daily.  A 
clinical examination at that time showed his feet were scaly 
in a moccasin distribution; but there was no current evidence 
of onychodystrophy.  The veteran's legs were xerotic with 
nummular plaques of dychromia and excoriation.

In September 2004 the veteran presented with blister about 
1.2 cm, round with clear fluid, but without erythema or 
induration.  It was drained with sterile needle and treated 
with Bacitracin ointment.  A July 2005 dermatology consult 
notes show the veteran presented again with boil in right 
anterior ankle, noted to be a simple blister, dime-sized and 
not infected.  There was no erythema or redness noted.  He 
was instructed to drain the blister septically.  The note 
indicated that there was no other evidence of skin problems.  
The note from the one-week follow-up examination showed the 
veteran had developed yet another large tense bullae on his 
right lateral foot.  Both feet showed interdigital and 
plantar scaling at such time.  

VA outpatient treatment records dated in May 2006 reveal the 
veteran presented with another large blister left medial 
ankle, with pruritis and pain.  The right foot also had a 
small blister starting to form.  The left ankle blister was 
approximately 3-4 cm on an erythematous base and was tender 
to palpation.  The right medial ankle had erythematous plaque 
with central vesicles.  The assessment was bullous tinea 
pedis, recurrent.  An addendum to this note shows that the 
physician prescribed a different prescription, and noted that 
the two previous ones had not been effective and the 
veteran's tinea pedis had been resistant to treatment.  

The record also contains a lay statement from veteran's wife, 
dated in September 2005, wherein she explains that the 
veteran is unable to enjoy his summer with his grandchildren 
because he is unable to swim with the pus-filled blisters on 
his legs and feet.  She also stated that the condition 
prevented the veteran from wearing shoes during special 
summer family events.

The veteran was afforded a VA examination in July 2006.  His 
claims file was reviewed by the examiner.  The examiner noted 
that veteran was presently being treated with Econazole Cream 
1 percent and ammonium lactate 12 percent.  In the past 
several years he had been treated with anti-fungal therapy.  
In May 2006 the veteran was treated with Lamisil 250 m.g. for 
two weeks and Keflex for 10 days.  Fungal culture was 
negative at that time.  The veteran reported itching when his 
rash occurs, but denied symptomatic symptoms.  The veteran 
denied having a current rash at the time of the examination.  

Upon physical examination, there was residual 
hyperpigmentation from the lesion on the left ankle (seen in 
May 2006).  This post-inflammatory hyperpigmented patch of 
skin was 2.5 cm by 2.cm, and posterior to the left medial 
malleolus superiorly.  There was no rash on the feet, toes, 
or interdigital cleft.  There was no scaling or desquamation.  
There was no ulceration, extensive exfoliation, or crusting.  
There are no reported systemic or nervous manifestations of 
the disease.
The examiner noted that the veteran's disease was not 
exceptionally repugnant.  Evidence was lacking for constant 
exudation, itching, exfoliation, or marked disfigurement.  
The total body surface area involved was 0 percent; the 
exposed body surface area was also 0 percent.  No occupation 
impairment or interference with activities of daily living.  
The assessment was tinea pedis controlled with topical anti-
fungal therapy at present.

The Board has considered the applicability of the earlier 
diagnostic codes for rating the service-connected tinea pedis 
disability.  The criteria in effect prior to August 30, 2002 
provided that new growths on the skin were to be evaluated 
analogous as for eczema, dependent upon location, extent, and 
repugnant or otherwise disabling character of manifestations.  
See 38 C.F.R. § 4.118 Diagnostic Codes 7813, 7806 (effective 
prior to August 30, 2002).  Based upon the veteran's 
testimony, VA outpatient treatment records, and VA 
examinations conducted in the winter, spring and summer 
seasons, it is evident that the veteran has experienced 
constant itching associated with his tinea pedis.  However, 
there has not been any evidence of constant exudation; nor 
has this disorder been manifested by extensive lesions or 
marked disfigurement- which would warrant a higher rating of 
30 percent under the old criteria.  The Board has reviewed 
the photographs in the record and do not find that the 
veteran's tinea pedis, including active blisters, to be 
extensive, markedly disfiguring or exceptionally repugnant.  
Thus, as the cumulative evidence does not more nearly 
approximate the applicable criteria of the 30 percent rating 
as set forth in Diagnostic Code 7806, a higher 30 percent 
disability rating is not warranted under the old regulations.

No higher evaluations are available under any other 
applicable diagnostic code.  See Butts v. Brown, 5 Vet. App. 
at 539.  Even if such consideration were appropriate, in the 
absence of medical evidence of, or analogous to, disfiguring 
scars on the head, face or neck, or burn scars, there is no 
basis for assignment of a higher evaluation tinea pedis under 
Diagnostic Codes 7800, 7801, or 7802, respectively.

The criteria which became effective August 30, 2002 provides 
that tinea pedis is to be rated as dermatitis, depending on 
the predominant disability.  As noted, the predominant 
disability of the veteran's tinea pedis is itching and 
scaling of the skin, as well as occasional bulbous lesions 
which occur primarily in the summer months.  Therefore, the 
disability is properly rated under the criteria for 
evaluation of dermatitis or eczema under Diagnostic Code 
7806.

Using the revised criteria, the evidence does not support a 
30 percent (or higher) evaluation under the revised 
Diagnostic Code 7806.  In this regard, tinea pedis does not 
cover more than 20 to 40 percent of the veteran's entire 
body, nor is 20 to 40 percent of exposed areas affected.  It 
also has not been shown that the veteran required systemic 
(as opposed to merely topical) therapy, such as 
corticosteroids or other immunosuppressive drugs or required 
systemic therapy for duration of 6 weeks or more in the past 
year.  

During the April 2003 examination, only 5 percent of the 
veteran's total body surface area was affected by the 
enzamatous rash.  This included 3 percent from the dorsal 
aspect of bilateral feet and ankles and 2 percent from 
nummular dermatitis on the legs.  Approximately 0.2% of the 
total body surface was comprised of the scaly rash on the 
lateral aspect of the index fingers of both hands.  At the VA 
examination specifically scheduled in July 2006, because the 
veteran's disability was noted to be most severe in the 
summer; the total body surface area involved was 0 percent; 
the exposed body surface area was also 0 percent.  

It was also noted there was no constant exudation, itching, 
exfoliation, or marked disfigurement, nor was the disease 
exceptionally repugnant.  The examiner further indicated that 
the tinea pedis did not cause any occupation impairment (as 
the veteran was retired); nor interfere with activities of 
daily living.  The tinea pedis was controlled with topical 
anti-fungal therapy at present; and no systemic therapy had 
been required during the past 12-month period.  The Board's 
review of the outpatient treatment records also confirm that 
the veteran has used only prescribed anti-fungal and topical 
corticosteroid therapy, and not systemic treatment during the 
appeal period.  Therefore, the assignment of a 10 percent 
rating, and no higher, is warranted for the entire appeal 
period, pursuant to the revised diagnostic code.

In closing, the Board also finds there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to either the service-connected 
cervical strain or tinea pedis that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


ORDER

An increased disability rating for tinea pedis, currently 
evaluated as 10 percent, is denied.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


